
	
		I
		111th CONGRESS
		1st Session
		H. R. 3762
		IN THE HOUSE OF REPRESENTATIVES
		
			October 8, 2009
			Mr. Kratovil (for
			 himself and Mr. Lance) introduced the
			 following bill; which was referred to the Committee on House
			 Administration
		
		A BILL
		To provide members of the public with Internet access to
		  certain Congressional Research Service publications, and for other
		  purposes.
	
	
		1.Short title;
			 Findings
			(a)Short
			 TitleThis Act may be cited
			 as the Congressional Research Service Electronic
			 Accessibility Act of 2009.
			(b)FindingsCongress
			 finds the following:
				(1)The Congressional Research Service, a
			 special reference unit within the Library of Congress, offers invaluable
			 research and analysis to Members of Congress on all current and emerging issues
			 of national policy.
				(2)The Congressional
			 Research Service staff of approximately 700 employees, including lawyers,
			 economists, reference librarians, and social, natural, and physical scientists,
			 are governed by requirements for accuracy, objectivity, balance, and
			 nonpartisanship.
				(3)The Congressional
			 Research Service has a responsibility to ensure that Members of the House and
			 Senate have available the best possible information and analysis on which to
			 base the policy decisions the American people have elected them to make.
				(4)It is often
			 burdensome, difficult, and time-consuming for citizens to obtain access to
			 objective and nonpartisan policy analysis on issues affecting their
			 interests.
				(5)It will enhance our democracy to provide
			 citizens with access to unbiased and accurate CRS documents on legislation and
			 other critical issues before Congress.
				(6)Allowing public access to CRS will empower
			 citizens and enable Members of Congress to become even more effective
			 “representatives” of the public’s concerns and goals.
				2.Availability of
			 certain Congressional Research Service information
			(a)Establishment
			 and Maintenance of Database of information
				(1)In
			 generalThe Clerk of the House of Representatives and the
			 Secretary of Senate, working jointly and in consultation with the Director of
			 the Congressional Research Service, shall establish and maintain a centralized,
			 searchable, electronic database consisting of—
					(A)all of the information described in
			 paragraph (2) that is available to Members, officers, employees, and offices of
			 the House of Representatives or Senate through the Congressional Research
			 Service website; and
					(B)an index of the
			 information described in subparagraph (A).
					(2)Information
			 describedThe information described in this paragraph is as
			 follows:
					(A)Congressional
			 Research Service Issue Briefs.
					(B)Congressional
			 Research Service Reports.
					(C)Congressional
			 Research Service Authorization of Appropriations Products and Appropriations
			 Products.
					(b)Limitations
				(1)Confidential
			 informationSubsection (a) does not apply to—
					(A)any information
			 that is confidential, as determined by—
						(i)the
			 Director, or
						(ii)the
			 head of a Federal department or agency that provided the information to the
			 Congressional Research Service; or
						(B)any document that
			 is the product of a confidential research request made by a Member, officer,
			 employee, or office of the House of Representatives or Senate.
					(2)Redaction and
			 revisionIn carrying out this section, the Clerk and the
			 Secretary, on the basis of information provided by the Director, may—
					(A)remove from the
			 information included in the database the name and phone number of, and any
			 other information regarding, an employee of the Congressional Research
			 Service;
					(B)remove from the
			 information included in the database any material for which the Director
			 determines that including the information on the database may infringe the
			 copyright of a work protected under title 17, United States Code; and
					(C)make any changes
			 in the information included in the database that the Director determines
			 necessary to ensure that the information is accurate and current.
					(c)Prior Approval
			 Not RequiredNotwithstanding any provision of law to the
			 contrary, the Director may take such actions as may be necessary to enable the
			 Clerk and Secretary to establish and maintain the database under this section,
			 including providing the information described in subsection (a)(2), without
			 obtaining the prior approval of the Committee on Rules and Administration of
			 the Senate, the Committee on House Administration of the House of
			 Representatives, or the Joint Committee on Printing.
			3.Method of Public
			 access
			(a)Access Through
			 Websites of Members and CommitteesEach official public website of a Member of
			 the House of Representatives or Senate, a committee of the House of
			 Representatives or Senate, or a joint committee of the Congress shall permit
			 members of the public to use the website to obtain the information contained in
			 the database established under section 2, in the same manner and to the same
			 extent as Members, officers, employees, and offices of the House of
			 Representatives and Senate may obtain such information through the
			 Congressional Research Service website.
			(b)RegulationsSubsection
			 (a) shall be carried out—
				(1)in the case of
			 websites of Members and committees of the House of Representatives, in
			 accordance with regulations promulgated by the Committee on House
			 Administration of the House of Representatives;
				(2)in the case of
			 websites of Members and committees of the Senate, in accordance with
			 regulations promulgated by the Committee on Rules and Administration of the
			 Senate; and
				(3)in the case of any
			 other website to which subsection (a) applies, in accordance with regulations
			 promulgated jointly by the Committee on House Administration of the House of
			 Representatives and the Committee on Rules and Administration of the
			 Senate.
				4.No
			 Response to Public Inquiries RequiredNothing in this Act shall be construed to
			 require the Director to respond to any inquiry made by a member of the public
			 with respect to any of the information contained in the database established
			 and maintained under section 2 or made available the public on the Internet
			 pursuant to section 3.
		5.DefinitionsIn this Act—
			(1)the term
			 Clerk means the Clerk of the House of Representatives;
			(2)the term
			 Director means the Director of the Congressional Research
			 Service;
			(3)the term
			 Member of the House of Representatives includes a Delegate or
			 Resident Commissioner to the Congress; and
			(4)the term
			 Secretary means the Secretary of the Senate.
			
